Exhibit 10.319

CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

RESEARCH AND LICENSE AGREEMENT

THIS RESEARCH AND LICENSE AGREEMENT (the “Agreement”) is made and entered into
as of the 5th day of February, 2009 (the “Effective Date”) by and between
Trevena, Inc., a Delaware corporation, having a principal address at 1018 West
8th Ave. Building 11, King of Prussia, Pennsylvania 19406 (“Company”), and
Ligand Pharmaceuticals, Inc., a Delaware corporation, having its principal place
of business at 10275 Science Center Drive, San Diego, California 92121
(“Ligand”). Each of Company on one hand and Ligand on the other hand, is
referred to as a “Party” and collectively as the “Parties.”

WHEREAS, Ligand has researched and developed binary encoded combinatorial
chemistry technology to develop a means to produce combinatorial libraries and
has developed assays to screen organic compounds;

WHEREAS, Company has researched and developed screening assays for the Targets
(as defined below);

WHEREAS, Company and Ligand wish to collaborate for the screening of Library
Compounds (as defined below) for the purpose of finding Active Compounds (as
defined below);

WHEREAS, Ligand is willing to grant certain rights to Company to commercially
exploit Active Compounds (as defined below), in consideration of the payment by
Company of certain fees and expenses to Ligand as set forth herein.

NOW THEREFORE, in consideration of the mutual covenants and conditions
hereinafter set forth in this Agreement, the Parties hereby agree as follows:

ARTICLE 1

DEFINITIONS

The following terms when used herein shall have the following meanings:

1.1 “Active Compound” has the meaning set forth in Section 2.5.1(b).

1.2 “Active Compound Candidate” has the meaning set forth in Section 2.5.1(a).

1.3 “Affiliate” means any Person controlled by, controlling, or under common
control with a Party. For the purposes of this Section 1.3 only, “control” shall
refer to (a) the possession, directly or indirectly, of the power to direct the
management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise, or (b) the ownership, directly or
indirectly, of at least fifty percent (50%) (or if less, the maximum ownership
interest permitted by law) of the voting securities or other ownership interest
of a Person.



--------------------------------------------------------------------------------

1.4 “Assay” means on a Target-by-Target basis, one (1) of the (up to) two
(2) assays provided by Company for screening in the Research Collaboration.

1.5 “Company Base Technology” means any and all technical data or information,
whether tangible or intangible, including without limitation Company’s Know-How
and Patent Rights, which (i) is necessary to conduct the Research Collaboration,
and (ii) Company owns or Controls as of the Effective Date.

1.6 “Confidential Information” as to each Party, means such Party’s confidential
information, Patent Rights and Know-How, and all the data and materials of that
Party relating to the Research Collaboration and Active Compounds, except that
the identity and structure of the Active Compounds, the data and information
related to Active Compounds provided pursuant to Section 2.5.1, and the reports
provided pursuant to Section 2.5.2 shall be considered the Confidential
Information of Company, and includes, without limitation, all research,
technical, clinical development, manufacturing, marketing, financial, personnel,
and other business information and plans of such Party, which if disclosed in
written, graphic or electronic form, is marked or otherwise designated as
“confidential” or “proprietary” and, if disclosed orally, is identified as
confidential at the time of disclosure.

1.7 “Controls” or “Controlled” means possession of the ability to grant licenses
or sublicenses without violating the terms of any agreement or other arrangement
with, or the rights of, any Third Party.

1.8 “Developed Technology” means any and all technical data or information,
whether tangible or intangible, including without limitation the Parties’
Know-How and Patent Rights, which (i) is necessary to develop, make or use
Active Compounds, and (ii) was conceived or reduced to practice during the
Research Term, solely by Company or by a Third Party on its behalf, solely by
Ligand or by a Third Party on its behalf, or jointly by or on behalf of Company
and Ligand. Developed Technology shall not include Ligand Base Technology,
Company Base Technology, or Excluded Technology. Developed Technology shall
include the Active Compounds themselves and any and all technical data or
information, whether tangible or intangible, including without limitation the
Parties’ Know-How and Patent Rights, which covers such Active Compounds.

1.9 “Excluded Technology” means any and all technical data or information,
whether tangible or intangible, including without limitation Know-How and Patent
Rights, owned or Controlled by Ligand or its Affiliates relating to the
creation, synthesis or use of encoded combinatorial chemical compound libraries,
tag or marker compound engineering, computer software or high throughput
screening assays. The Excluded Technology shall not include any Patent Rights
claiming the composition of matter, manufacture, or use of any Active Compound.

1.10 “Exclusivity Period” has the meaning set forth in Section 4.1.1.

1.11 “FTE” means a full-time equivalent Ligand scientist.

 

2



--------------------------------------------------------------------------------

1.12 “Inactive Compound” has the meaning set forth in Section 7.2.3(a)(ii).

1.13 “Joint Steering Committee” or “JSC” has the meaning set forth in
Section 3.1.

1.14 “Know-How” means all inventions, technology, or other information
discovered or developed by or for a Party as of the Effective Date, or during
the Research Term, whether or not patentable, constituting materials, methods,
processes, techniques and data, necessary for the development, manufacture or
use of an Active Compound.

1.15 “Library” means any chemical compound library prepared by or on behalf of
Ligand and screened in the Research Collaboration.

1.16 “Library Compound” means any compound contained in a Library.

1.17 “Ligand Base Technology” means any and all technical data or information,
whether tangible or intangible, including without limitation Ligand’s Know-How
and Patent Rights, which (i) is necessary to conduct the Research Collaboration,
or to develop, make or use Active Compounds, and (ii) Ligand owns or Controls as
of the Effective Date. Ligand Base Technology shall not include Excluded
Technology.

1.18 “Other Technology” means any and all technical data or information, whether
tangible or intangible, including without limitation the Parties’ Know-How and
Patent Rights, which (i) is not Developed Technology, and (ii) was conceived or
reduced to practice during the Research Term, solely by Company or by a Third
Party on its behalf, solely by Ligand or by a Third Party on its behalf, or
jointly by or on behalf of Company and Ligand.

1.19 “Patent Rights” means any and all patents and patent applications (which
for the purpose of this Agreement shall be deemed to include certificates of
invention and applications for certificates of invention) which as of the
Effective Date or during the term of this Agreement are owned or Controlled by
Ligand or Company, and the divisions, continuations, continuations-in-part,
patents of addition, reissues, renewals, extensions, registrations,
confirmations, re-examinations, any provisional applications, supplementary
protection certificates or the like of any such patents and patent applications
and foreign equivalents thereof.

1.20 “Person” means any natural person, corporation, firm, business trust, joint
venture, association, organization, company, partnership or other business
entity, or any government or agency or political subdivision thereof.

1.21 “Primary Screen” means, for each Target, the initial multiple compound per
well screen to be performed by Ligand pursuant to Section 2.5.1(a), in the
Assay(s) designated by Company, of a minimum of [***] ([***]) Library Compounds
against such Target.

 

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

3



--------------------------------------------------------------------------------

1.22 “Proposed Target” has the meaning set forth in Section 2.2.

1.23 “Research Collaboration” means the research activities undertaken by the
Parties under this Agreement during the Research Term.

1.24 “Research Term” means the two-year period commencing on January 30, 2009
and ending on the later of January 30, 2011 or the completion of screening of
all Targets selected by July 30, 2010. The Research Term may be extended by the
written agreement of the Parties.

1.25 “Secondary Screen” means, with respect to each Target for which Company has
paid the applicable fee pursuant to Section 6.1, the screen to be performed by
Ligand pursuant to Section 2.5.1(a) of active sub-libraries identified based on
the Primary Screen, [***]. The screen performed as the Secondary Screen shall be
against the same Target that was screened in the corresponding Primary Screen.
If the Primary Screen was for agonists of a given Target, then the Secondary
Screen shall also be for agonists of the same Target. If the Primary Screen was
for antagonists of a given Target, then the Secondary Screen shall also be for
antagonists of the same Target.

1.26 “Target” means a molecular and/or biological target, all species thereof,
designated by the Parties pursuant to Section 2.2, against which target Ligand
will screen Library Compounds to identify potential antagonists or agonists of
such target, as determined by Company. In any given screen performed by Ligand
under this Agreement, Ligand shall only screen Library Compounds for agonists or
antagonists of the Target in question and shall not screen Library Compounds for
both agonists and antagonists of the Target. In the event that Ligand screens
Library Compounds for both agonists and antagonists of a given Target, then such
activity shall constitute two screens for the purposes of this Agreement.

1.27 “Target Information” means, on a Target-by-Target basis, all information
relating to the identity of the Target, the protocol of the Assays, any
reference standards to be run at Company or transferred to Ligand as the case
may be, and any other enabling information relevant to the conduct of the
activities of the Parties hereunder with respect to such Target.

1.28 “Third Party” means an entity other than Company or its Affiliates, or
Ligand or its Affiliates.

1.29 “XC50” means the half maximal effective or inhibitory concentration of a
compound.

 

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

4



--------------------------------------------------------------------------------

ARTICLE 2

RESEARCH

2.1 Goals of Research Collaboration.

2.1.1 General. Each Party shall (i) use commercially reasonable efforts to
diligently perform its activities pursuant to the Research Collaboration,
including, without limitation, by using personnel with sufficient skills and
experience together with sufficient equipment and facilities, to carry out such
Party’s obligations under the Research Collaboration and to accomplish the
objectives of the Research Collaboration; and (ii) conduct the Research
Collaboration in good scientific manner, and in compliance in all material
respects with all requirements of applicable laws, rules and regulations, and
all other requirements of good laboratory practices to attempt to achieve its
objectives efficiently and expeditiously.

2.1.2 Activities of Ligand. Subject to the provision of a sufficient number of
Proposed Targets pursuant to Section 2.1.3 and selection of a sufficient number
of Targets pursuant to Section 2.2, in consideration for the funding provided by
Company pursuant to Section 6.1, Ligand shall utilize the appropriate resources
to complete screens of twelve (12) Targets per year, in accordance with
Section 2.5.1, during the Research Term.

2.1.3 Activities of Company. From the Effective Date through the end of the
Research Term, Company shall identify and make available to Ligand a sufficient
number of molecular and/or biological targets for Ligand’s evaluation. Company
shall begin making such targets available by making available to Ligand no fewer
than three (3) and no more than six (6) targets on or about the Effective Date.
As of the beginning of the Research Term, Company shall continue making
available to Ligand at least twelve (12) targets per calendar year during the
Research Term, at the rate of no fewer than three (3) targets per calendar
quarter. With each such target, Company shall also provide to Ligand all
pertinent Target Information essential to run the Assays. Company shall make
available a sufficient number of Targets and a sufficient amount of Target
Information to allow Ligand to screen a total of twenty-four (24) Targets during
the Research Term.

2.2 Selection of Targets. As provided in Section 2.1.3, in the course of the
Research Collaboration, Company shall make available to Ligand a sufficient
number of targets, from which the Parties shall select a subset, for Ligand to
be able to screen an average of twelve (12) Targets per calendar year during the
Research Term. At any one time, Company shall make available such targets in
multiples for consideration. Each target made available to Ligand shall be
referred to as a “Proposed Target.” Ligand shall promptly inform Company if it
is prevented from screening a Proposed Target pursuant to Third Party
obligations or if it has previously screened against a Proposed Target and, if
so, whether such previous screen identified compounds active against such
Proposed Target. At Company’s sole discretion, Company may remove from
consideration as a Target any Proposed Target against which Ligand has
previously screened; provided, however, that Company shall be solely
responsible, and Ligand shall have no

 

5



--------------------------------------------------------------------------------

liability for, Company’s decision to include or remove from consideration any
Proposed Target against liability for, Company’s decision to include or remove
from consideration any Proposed Target against which Ligand has previously
screened. For each Proposed Target, Company shall specify the Assays and the
desired agonist or antagonist screening mode and shall make available to Ligand
the Target Information and such other information as Ligand may reasonably
request. For each Proposed Target, Ligand shall review and, if need be, discuss
with Company the Target Information. A Proposed Target that is not removed from
consideration by Company as provided above in this Section 2.2 and that is not
encumbered by Third Party obligations will be accepted and designated a ‘Target’
for the purposes of this Agreement.

2.3 Assay Development. The Parties agree that each Assay is non-radioactive and
is suitable for 1536-well format, and that such Assay and any necessary reagents
that are not generally commercially available will be provided to Ligand at the
expense of Company. It is understood and agreed that each Assay must be fully
developed and validated by Company or a Third Party and must be approved for
screening by Ligand. Such screening approval shall be done prior to payment,
based on technical information, and shall not be unreasonably withheld. Ligand
shall not be expected to do any further development with respect to any Assay,
except as may be explicitly agreed by the Company. Insofar as an Assay requires
additional development by Ligand or the use of any key reagents that have not
been supplied by Company, Ligand shall conduct such additional development
subject to the payment of additional fees pursuant to Section 6.2 and shall
acquire such additional reagents at Company’s expense as may be agreed upon by
the Parties.

2.4 Screening. During the Research Term, Ligand will conduct a Primary Screen of
a minimum of [***] ([***]) Library Compounds against each Target, a Secondary
Screen of active sub-libraries, if any, identified in the Primary Screen, and
the additional screening activities described in Section 2.5.1. Subject to the
need for any additional Assay development pursuant to Sections 2.3 and 6.2,
Ligand shall begin screening with respect to a Target promptly after, but in no
event more than [***] ([***]) days after, receipt from Company of the applicable
screening fee for such Target pursuant to Section 6.1. Ligand shall complete the
screening and deliver a final report to the Company pursuant to Section 2.5.2 no
later than [***] ([***]) months from the receipt of payment from Company
pursuant to Section 6.1.

2.5 Identification of Active Compounds.

2.5.1 Screening of Library Compounds by Ligand.

(a) For each Target, Company shall have three (3) options with respect to
screening services for agonists or antagonists (but not both) to be provided by
Ligand hereunder: Standard Assay, Mid-tier Assay and Top-tier Assay, as set
forth in Section 6.1. Company shall pay Ligand fees associated with each such
option as set forth in Section 6.1. For each Target, Ligand shall conduct a
Primary Screen and a Secondary Screen of active sub-libraries identified in the
Primary Screen, in each case using the Assay selected by Company or, if Company
has paid the applicable fee for a Mid-tier Assay

 

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

6



--------------------------------------------------------------------------------

or Top-tier Assay pursuant to Section 6.1, for both Assays in the Secondary
Screen. Following the Primary Screen and Secondary Screen, Ligand shall provide
the Company with all data and chemical structures on all Active Compound
Candidates, and shall inform the Company whether Ligand has previously granted
to any Third Party a license to any of such Active Compound Candidates. If,
following and based on Company’s analysis of such data and chemical structures
on Active Compound Candidates, Company provides Ligand with structural
information for proposed compounds and requests whether Ligand screened any such
proposed compounds in the Primary Screen, Ligand shall respond. “Active Compound
Candidates” are (a) for Target agonists or activators, Library Compounds that
demonstrate more than 50% of control activity when tested in Ligand’s screening
format (approximately 3-5 micromolar for most test substances), and (b) for
Target antagonists or blockers, Library Compounds that block or inhibit more
than 50% of positive control activity when tested in Ligand’s screening format
(approximately 3-5 micromolar for most test substances). In the event that more
than [***] ([***]) Library Compounds meet the applicable criteria set forth in
the preceding sentence, the Active Compound Candidates shall be limited to [***]
([***]) Active Compound Candidates, chosen by Company, per Target (such chosen
Active Compound Candidates referred to as the “Licensed Active Compound
Candidates”). In the event that Company pays Ligand for two complete screens to
screen a given Target for both agonists and antagonists, then the limit shall be
[***] ([***]) agonists and [***] ([***]) antagonists for a total of [***]
([***]) Licensed Active Compound Candidates, per Target.

(b) The Company in its sole discretion, with input from Ligand, shall determine
those Licensed Active Compound Candidates, if any, which it deems to have
appropriate activity against the Target to merit resynthesis. Ligand shall
provide reasonable advice to Company on which Licensed Active Compound
Candidates it believes most likely to satisfy the criteria for Active Compounds.
In addition, Ligand shall have determined, as provided in Section 2.5.1(a),
whether it has granted a license to a Third Party to any of the Active Compound
Candidates that Company selects for resynthesis and, if so, it shall not
resynthesize any such Active Compound Candidate, and such pre-licensed Licensed
Active Compound Candidates shall not be included in the license granted to
Company under Section 5.4. For each Target, Ligand shall resynthesize, up to the
number of Active Compound Candidates for which Company has paid pursuant to
Section 6.1, such Active Compound Candidates as Company has determined, and
shall determine with re-synthesized Active Compound Candidates the XC50’s by
testing dose-response relationships in the applicable Assay(s). If there are
more Licensed Active Compound Candidates meriting resynthesis than the number
already paid for by Company (but up to the limit stated above of [***] ([***])
compounds per Target per agonist or antagonist mode), Ligand will notify
Company. If Company is in agreement, and subject to the payment by Company of an
additional fee of [***][***] dollars ($[***]) per Licensed Active Compound
Candidate, Ligand shall resynthesize the additional Licensed Active Compound
Candidates agreed to by

 

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

7



--------------------------------------------------------------------------------

Company and shall conduct the applicable Assay(s) to confirm the activity of
such Licensed Active Compound Candidates. Licensed Active Compound Candidates
that upon resynthesis demonstrate an XC50 of 1 micromolar or less in applicable
secondary assay(s), and Licensed Active Compound Candidates that were not
resynthesized but that would be likely, based on similar activity to
resynthesized Licensed Active Compound Candidates, to demonstrate an XC50 of 1
micromolar or less in applicable secondary assay(s), will be deemed “Active
Compounds”.

2.5.2 Reporting. Upon completion of all screening activities, including
resynthesis and XC50 testing, pursuant to Section 2.5.1, Ligand shall issue a
final report to Company, which shall set forth in reasonable detail the results
of Ligand’s screening activities, the identity of all Active Compounds, and
related structural and synthesis information, chemical structure and biological
activity data having previously been provided for Active Compound Candidates
pursuant to the terms of 2.5.1(a). In the event that no Active Compounds have
been identified, Ligand’s final report shall state so, and Ligand shall notify
Company that no Active Compounds have been identified. This report will be
provided within [***] ([***]) days of completion of resynthesis and XC50 testing
of compounds.

ARTICLE 3

JOINT STEERING COMMITTEE

3.1 Joint Steering Committee. Company and Ligand agree to establish a Joint
Steering Committee (the “JSC”) to oversee and review the Research Collaboration.
The responsibilities of the JSC shall include monitoring and reporting the
progress of the Research Collaboration to the Parties. The JSC shall have an
advisory role only and shall not have any decision-making authority. The JSC
shall not have any authority or control over the development or
commercialization of Active Compounds following Ligand’s delivery of Active
Compound structure and synthesis information to Company pursuant to
Section 2.5.2, which development and commercialization Company shall conduct, or
have conducted, in its sole discretion.

3.2 Membership. The JSC shall include two (2) representatives of each Party,
each Party’s representatives selected by that Party. Ligand and Company may each
replace its JSC representatives at any time, upon written notice to the other
Party. From time to time, the JSC may establish subcommittees, to oversee
particular projects or activities, and such subcommittees will be constituted as
the JSC determines, in its sole discretion.

 

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

8



--------------------------------------------------------------------------------

3.3 Meetings and Minutes. During the Research Term, the JSC shall meet at least
two time per year at such times and locations as the Parties shall mutually
agree. With the mutual agreement of the Parties, additional representatives of
Ligand or Company may attend JSC meetings as observers. Each Party shall be
responsible for all of its own expenses associated with the attendance of its
representatives at such meetings. The first meeting of the JSC shall occur
within thirty (30) days after the Effective Date. The JSC shall prepare written
minutes of each JSC meeting and a written record of all matters discussed by the
JSC, whether at a JSC meeting or otherwise.

ARTICLE 4

LIBRARIES; EXCLUSIVITY

4.1 Exclusivity

4.1.1 Target. For each Target, during the Exclusivity Period with respect to
such Target, Ligand shall not knowingly screen any Library or any other compound
library, on its own behalf or on behalf of any Third Party, against such Target
in the same mode (agonist or antagonist) that Ligand screened for Company under
this Agreement. In addition, Ligand shall not, either alone or with or for any
Third Party, and shall not grant a Third Party any rights to, research, develop
or commercialize any Active Compound Candidate where the intended use of such
Active Compound Candidate involves agonist or antagonist activity, as the case
may be, against such Target, as specified by Company pursuant to Section 2.2 for
the screening performed against such Target under this Agreement. The
“Exclusivity Period” with respect to a particular Target shall mean that period
commencing on the date that such Target is designated pursuant to Section 2.2
and ending on the earlier of (i) the time that Ligand notifies Company pursuant
to Section 2.5.2 that no Active Compound has been identified against the Target,
or (ii) two years from the date that such Target was designated pursuant to
Section 2.2 as a “Target.”

4.1.2 Active Compound. For each Licensed Active Compound, Ligand shall not
knowingly work on or develop such compound on its own behalf or on behalf of any
Third Party. In addition, Ligand shall not, either alone or with or for any
Third Party, and shall not grant a Third Party any rights to, research, develop
or commercialize any Licensed Active Compound.

4.1.3 Libraries. Company shall have no exclusivity with respect to any Library
or Library Compound therein, except with respect to the exclusive licenses
expressly set forth in this Agreement with respect to Licensed Active Compounds.
It is understood that Libraries are regularly used by Ligand and may be, or may
have been, provided to Third Parties for screening of targets. Subject to the
provisions of Section 4.1.1, Ligand shall have the right to screen Libraries
against targets (other than Targets during the applicable Exclusivity Period)
during the Research Term and thereafter, on its own behalf or on behalf of Third
Parties; provided, however, that Ligand shall apply the appropriate safeguards
so that no Library Compound, once designated as a Licensed Active Compound
pursuant to this Agreement, shall be offered or licensed by Ligand to any Third
Party. It is understood that Ligand shall retain all rights to Libraries
screened in the Research Collaboration, except as expressly set forth herein.

 

9



--------------------------------------------------------------------------------

4.2 Physical Ownership. Ligand shall retain physical control of the tangible
property embodied in all Libraries and Library Compounds.

ARTICLE 5

OWNERSHIP; GRANT OF LICENSE

5.1 Company Base Technology. Company shall own all rights, title and interest in
and to Company Base Technology.

5.2 Developed Technology and Other Technology. Subject to any licenses expressly
granted herein, Company shall own all rights, title and interest in and to
Company solely invented Developed Technology and Other Technology, and an
undivided one-half interest in jointly invented Developed Technology and Other
Technology. Subject to any licenses expressly granted herein, Ligand shall own
all rights, title and interest in and to Ligand solely invented Developed
Technology and Other Technology and an undivided one-half interest in jointly
invented Developed Technology and Other Technology. Subject to the terms and
conditions of this Agreement, including Section 4.1 and any licenses expressly
granted herein, each Party shall have full rights to license, assign and exploit
the jointly owned Developed Technology and Other Technology, and any Patent
Rights therein or arising therefrom, anywhere in the world, without any
requirement of gaining the consent of, or accounting to, the other Party, and to
the extent any jurisdiction requires the consent of the co-owner of any jointly
owned Developed Technology or Other Technology or Patent Rights appurtenant
thereto in order to effect any license under such Party’s interest therein, each
Party hereby consents to such license, subject to the terms and conditions of
this Agreement.

5.3 Ligand Base Technology. Ligand shall own all rights, title and interest in
and to Ligand Base Technology.

5.4 License to Licensed Active Compounds. Subject to the terms and conditions of
this Agreement, Ligand grants Company, and Company accepts, an exclusive,
royalty-free, perpetual, worldwide license, with the right to sublicense through
multiple tiers, under the Ligand Base Technology and Ligand’s interest in
Developed Technology, to make, have made, use, import, sell, have sold and offer
for sale Licensed Active Compounds in order to develop, make, have made, use,
import, offer for sale, have sold and sell pharmaceutical products incorporating
or based upon such compounds.

5.5 Non-Exclusive Research License. Subject to the terms and conditions of this
Agreement, and solely for the purpose of conducting the Research Collaboration,
during the Research Term, Company grants Ligand, and Ligand accepts, a
nonexclusive, royalty-free license, in the United States, without the right to
sublicense, under all of Company’s rights in the Developed Technology and the
Company Base Technology, solely for the purpose of complying with its
obligations under the Research Collaboration. For clarity, this nonexclusive
license to Ligand terminates upon the expiration or termination of the Research
Term.

 

10



--------------------------------------------------------------------------------

5.6 Third Party Rights.

5.6.1 Ligand Third Party Activities. It is understood that Ligand is in the
business of providing services to screen compound libraries for Third Parties
against targets, and that Ligand will grant such Third Parties rights after the
Effective Date to acquire licenses to compounds contained in, or derived from
such libraries, which such rights are similar in nature to Company’s rights
under this Article 5 with respect to Active Compounds. It is understood that a
Third Party may acquire rights from Ligand with respect to one or more
compounds, including any Active Compound Candidate, of which Ligand is a sole or
joint owner, which compounds were identified independently of Ligand’s
activities and knowledge gained under the Research Collaboration; provided,
however, that once Ligand has delivered the final report to Company pursuant to
Section 2.5.2, Ligand shall not thereafter grant any Third Party any rights with
respect to any Licensed Active Compound. Accordingly, Ligand’s grant of rights
under Section 5.4 shall not include any compound as to which (i) such Third
Party (either alone or jointly with Ligand) has filed a patent application with
respect to such a compound prior to the filing by Company (either alone or
jointly with Ligand) of a patent application with respect to such a compound, or
(ii) Ligand has previously granted such Third Party a license or other rights
with respect to such a compound, and Ligand shall notify Company if Ligand has
reason to believe that clause (i) or (ii) may apply to any Active Compound.

5.6.2 No Liability. It is understood and agreed that, even if Ligand complies
with its obligations under this Agreement, compounds provided to Third Parties
in the course of Ligand’s other business activities may result in Third Party
patent rights, including patent rights owned by such Third Parties, or owned
jointly by Ligand and such Third Parties, which could conflict with Patent
Rights owned by Company, or jointly owned by Company and Ligand hereunder.
Ligand shall use its reasonable efforts to avoid such conflict. Notwithstanding
the foregoing, it is understood that, unless Company is damaged as a proximate
result of a material breach by Ligand of Section 4.1.1, or of any of the
representations and warranties in Article 9, then Ligand shall have no liability
under this Agreement with respect to any such conflict.

5.7 Licenses from Third Parties. Company shall be responsible for (a) procuring
license rights from Third Parties which are necessary or appropriate for the use
of all Assays, Targets and associated materials provided by Company for use in
the Research Collaboration, and (b) the payment of any amount due Third Parties
under such licenses.

ARTICLE 6

FINANCIAL TERMS

6.1 Screening Fees. Depending on the number of Assays and the number of
compounds to be resynthesized, Company shall pay to Ligand the applicable
non-refundable amount per Target screened by Ligand in agonist or antagonist
mode pursuant to the Research Collaboration, as follows:

 

  (1) Standard Assay (Primary Screen and Secondary Screen in a single Assay
format and up to [***] resynthesized compounds): $[***]

 

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

11



--------------------------------------------------------------------------------

  (2) Mid-tier Assay (Primary Screen, Secondary Screen [***], and up to [***]
resynthesized compounds): $[***]

 

  (3) Top-tier Assay (Primary Screen, Secondary Screen [***], and up to [***]
resynthesized compounds): $[***].

Each such payment shall be made in advance of Ligand’s commencement of screening
for agonists or antagonists against such Target, and shall be made within [***]
([***]) days after the designation of each Target and mode pursuant to
Section 2.2. If Company selects and pays for option 1 or 2 above, it may not
later pay the difference and upgrade to option 2 or 3, respectively, later. For
example, if Company initially pays for a Standard Assay, it may not later simply
pay an additional $[***] and receive a Mid-tier Assay. Notwithstanding, Company
may increase the number of Active Compound Candidates to be resynthesized
pursuant to Section 2.5.1(b).

6.2 Assay Development. In the event that, at Company’s request, Ligand shall
conduct any additional assay development as provided in Section 2.3, Company
shall pay to Ligand an amount equal to the number of FTE’s to be utilized for
such development multiplied by Ligand’s FTE Rate for the agreed period of such
development program. For purposes of this Section 6.2, Ligand’s “FTE Rate” shall
be [***] dollars ($[***]) per FTE per month. Payments under this Section shall
be made within [***] ([***]) days of receipt of an invoice.

ARTICLE 7

PATENTS

7.1 Disclosure by Employees, Agents or Independent Contractors. Company and
Ligand agree that as to any employees, agents, or independent contractors of
Company and Ligand presently in their employ or who are hired or retained by
Company or Ligand to perform, manage the performance of, or participate in the
Research Collaboration, each Party will ensure that, prior to conducting any
such activities, its employees, agents, or independent contractors will be under
written obligation to disclose and assign to such Party all rights, title and
interest in and to inventions, developments, or improvements (whether patentable
or not), conceived or reduced to practice during the performance of the Research
Collaboration. Each Party shall notify the other Party promptly of any sole or
joint inventions within the Developed Technology and joint inventions within the
Other Technology.

 

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

12



--------------------------------------------------------------------------------

7.2 Patent Prosecution and Related Activities.

7.2.1 Ligand Base Technology. Ligand shall be responsible, at its sole
discretion and expense, for preparing, filing, prosecuting and maintaining in
such countries where it deems appropriate, by itself or with Third Parties,
Patent Rights within the Ligand Base Technology and conducting any interference,
re-examination, reissue and opposition proceedings relating to such Patent
Rights.

7.2.2 Company Base Technology. Company shall be responsible, at its sole
discretion and expense, for preparing, filing, prosecuting and maintaining in
such countries where it deems appropriate, by itself or with Third Parties,
Patent Rights within the Company Base Technology and conducting any
interference, re-examination, reissue and opposition proceedings relating to
such Patent Rights.

7.2.3 Developed Technology and Other Technology.

(a) Prosecution by Company.

(i) Following designation of an Active Compound, Company shall be responsible at
its sole discretion and expense for the preparation, filing, prosecution and
maintenance in such countries where it deems appropriate, of the Patent Rights
within the Developed Technology claiming such Active Compound, whether invented
or developed solely by Company, solely by Ligand or jointly by Company and
Ligand, and for conducting any interferences, re-examinations, reissues and
oppositions relating to such Patent Rights.

(ii) Company may claim any and all compounds with activity against a Target;
provided, however, that in the event that any Patent Right, owned in whole or in
part by Company, claims one or more Library Compounds that (i) were screened by
Ligand against a Target in the Research Collaboration and (ii) were not found in
the course of the Research Collaboration to satisfy the activity criteria
determined by the parties in Section 2.5.1(a) with respect to any Target (each
such Library Compound referred to as an “Inactive Compound”), Ligand shall have
the right to require that Company not claim any such Inactive Compound and shall
provide notice to Company to that effect within [***] ([***]) days after receipt
of a copy of any patent application filed, or intended for filing, by Company
pursuant to this Section 7.2.3(a). Company shall have a period of [***] ([***])
days from the receipt of such notice during which to provide Ligand with
evidence reasonably demonstrating that such Library Compound was in fact
synthesized and tested by Company independent of the Research Collaboration, and
has in fact the utility which is to be disclosed or claimed. In the event that
Company fails to provide such evidence, and Company claims an Inactive Compound,
then Company agrees to grant, and hereby grants to Ligand, an exclusive (even as
to Company), worldwide, royalty-free right and license, with the right to grant
and authorize sublicenses, under Company’s interest in the Patent Rights
claiming such Inactive Compound, to make, have made, use, import, offer for
sale, have sold and sell products containing such Inactive Compound, for the
life of the applicable Patent Rights.

 

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

13



--------------------------------------------------------------------------------

(iii) Company shall be responsible, at its sole discretion and expense, for
preparing, filing, prosecuting and maintaining in such countries where it deems
appropriate, Patent Rights within the Developed Technology and Other Technology
claiming inventions solely invented by Company and not claiming any Active
Compound, and conducting any interference, re-examination, reissue and
opposition proceedings relating to such Patent Rights.

(b) Prosecution by Ligand. Except as otherwise provided in Section 7.2.3(a)
above, Ligand shall be responsible, at its sole discretion and expense, for
preparing, filing, prosecuting and maintaining in such countries where it deems
appropriate, Patent Rights within the Developed Technology and Other Technology
claiming inventions solely invented by Ligand and not claiming any Active
Compound, and conducting any interference, re-examination, reissue and
opposition proceedings relating to such Patent Rights.

(c) Cooperation; Request to Responsible Party.

(i) Ligand shall be responsible for preparing, filing, prosecuting and
maintaining Patent Rights within the Developed Technology and Other Technology
claiming inventions invented jointly by or on behalf of Ligand and Company and
not claiming any Active Compound.

(ii) Company shall keep Ligand fully informed as to the status of patent matters
described in Section 7.2.3(a)(i), and Ligand shall keep Company fully informed
as to the status of patent matters described in Section 7.2.3(c)(i), including,
without limitation, by providing the other Party the opportunity to fully review
and comment on any substantive documents which will be filed in any patent
office as far in advance of a filing date as reasonable, and providing copies of
any substantive documents that the prosecuting Party receives from such patent
offices promptly after its receipt by such Party. The documents shall include,
without limitation, and where applicable, notice of all interference, reissue,
re-examination, opposition proceedings or requests for patent term extensions.
Each Party shall reasonably cooperate with and assist the other Party at its own
expense in connection with such activities, at the prosecuting Party’s request.
Each Party may request the prosecuting Party to file for such Patent Rights
within the Developed Technology for which the prosecuting Party has
responsibility as set forth in Sections 7.2.3(a)(i) or
7.2.3(c)(i).

 

14



--------------------------------------------------------------------------------

7.2.4 Election Not to Prosecute. Upon [***] ([***]) days written notice to the
other Party, the responsible Party may elect to discontinue the prosecution of
any Patent Rights filed pursuant to Sections 7.2.3(a), 7.2.3(b)or 7.2.3(c) or
not to file or conduct any further activities with respect to such Patent
Rights. In the event the responsible Party declines to file or, having filed,
fails to further prosecute or maintain any Patent Rights filed pursuant to this
Agreement that relate to the Developed Technology or to jointly-owned Other
Technology, or to conduct any interference, re-examination, reissue or
opposition proceedings with respect thereto, the other Party shall have the
right, at its sole expense, to prepare, file, prosecute and maintain such Patent
Rights in such countries where it deems appropriate, and conduct any
interference, re-examination, reissue or opposition proceedings. The other Party
agrees to cooperate in any manner reasonably requested in connection with any
such actions by such Party, at the expense of the requesting Party, and shall
assign all right, title and interest in and to such Patent Rights to the Party
continuing such activities.

7.3 Permitted Disclosures. Following a written notice from a Party hereto, the
other Party shall in good faith grant the requesting Party permission to
disclose in the specification of a Patent Right within the Developed Technology
filed by the requesting Party pursuant to this Agreement, any Ligand Base
Technology, Company Base Technology, Developed Technology, or Other Technology
as applicable, necessary to support and enable claims in such Patent Rights.

7.4 Third Party Infringement.

7.4.1 Developed Technology. Company shall have the initial right, at its sole
expense, but not the obligation, to initiate and conduct legal proceedings to
enforce any Patent Right prosecuted by Company pursuant to Section 7.2.3(a),
against infringement or misappropriation by Third Parties or to defend against
any declaratory judgment action relating thereto.

7.4.2 Failure to Enforce. If within [***] ([***]) days following receipt of
written notice of an infringement or misappropriation of a Patent Right within
the Developed Technology which Company has the right to enforce pursuant to
Section 7.4.1 (or a written notice of a declaratory judgment action alleging
invalidity or unenforceability of such a Patent Right within the Developed
Technology), Company fails to take action to stop such alleged infringement or
misappropriation or defend such a declaratory judgment action, Ligand may, at
its sole expense, take such legal action as it deems appropriate, in its own
name, to stop such alleged infringement or misappropriation or defend against
such a declaratory judgment action. Each Party agrees to render such reasonable
assistance as the other Party may request.

7.4.3 Division of Recoveries.

(a) Any recovery received in connection with a suit brought by Company or Ligand
pursuant to Section 7.4.1 or 7.4.2 shall be retained by the Party initiating
such suit.

 

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

15



--------------------------------------------------------------------------------

(b) Any recovery received in connection with a suit brought by Company or Ligand
solely pursuant to Section 7.4.4 shall be retained by the Party initiating such
suit.

7.4.4 Base Technology. In the event that a Party learns that any Patent Right
within the Ligand Base Technology or Company Base Technology is infringed or
misappropriated by a Third Party, or is subject to a declaratory judgment action
arising from such infringement or misappropriation, such Party shall promptly
notify the other Party. Ligand shall have the right, at its sole expense, to
initiate and conduct legal proceedings to enforce the Patent Rights within the
Ligand Base Technology against any infringement or misappropriation or defend
against any declaratory judgment action relating thereto, at its sole expense.
Company shall have the right, at its sole expense, to initiate and conduct legal
proceedings to enforce the Patent Rights within the Company Base Technology
against any infringement or misappropriation or defend against any declaratory
judgment action relating thereto.

7.4.5 No Settlement Without Consent. Neither Party shall enter into any
settlement of any claim, suit or proceeding under Sections 7.4.1, 7.4.2 or 7.4.4
above which admits or concedes that any aspect of the Developed Technology, the
other Party’s Base Technology or the Excluded Technology is invalid or
unenforceable without the prior written consent of the other Party.

7.4.6 Cooperation. Each Party shall keep the other Party reasonably informed of
the progress of any claim, suit or proceeding subject to this Section 7.4 and
shall cooperate reasonably with the other Party in connection with such
activities at the request and expense of the Party involved in such claim, suit
or proceeding, including, if required by applicable law, joining such proceeding
as a party plaintiff.

7.5 Infringement Claims by Third Parties. If the manufacture, sale or use of any
product containing an Active Compound results in any claim, suit or proceeding
alleging patent infringement against Company, its Affiliates or sublicensees,
Company shall promptly notify Ligand in writing, setting forth the facts of such
claim in reasonable detail. Company shall have the exclusive right to defend and
control the defense of any such claim, suit or proceeding, at its own expense,
using counsel of its own choice; provided, however, it shall not enter into any
agreement or settlement which admits or concedes that any aspect of the
Developed Technology, the Ligand Base Technology or the Excluded Technology is
invalid, unenforceable or not infringed, without the prior written consent of
Ligand. Company shall keep Ligand reasonably informed of all material
developments in connection with any such claim, suit or proceeding, and Ligand
shall have the right (but not the obligation) to be separately represented, at
its expense, by counsel of its own choice and to advise Company on the defense
of such claim, suit or proceeding.

 

16



--------------------------------------------------------------------------------

ARTICLE 8

CONFIDENTIALITY

8.1 Confidentiality.

8.1.1 Term of Confidentiality. Except as otherwise provided in this Section 8.1,
each Party (the “Receiving Party”) shall keep all Confidential Information of
the other Party (the “Disclosing Party”) confidential for the Research Term and
[***] ([***]) years thereafter. Without the prior written consent of the
Disclosing Party, the Receiving Party shall not disclose any of the Disclosing
Party’s Confidential Information to any Third Party, except to the officers,
employees, agents, or representatives of the Receiving Party or the Receiving
Party’s Affiliates (collectively the “Representatives”) who, in each case, have
a need to know any such Confidential Information for purposes of the
implementation and performance by the Receiving Party of its obligations or
exercise by the Receiving Party of its rights pursuant to this Agreement, and
will use the Confidential Information provided by the Disclosing Party only for
such limited purposes.

8.1.2 Warranty of Obligation. Each Party warrants that each of its
Representatives to whom any of the Disclosing Party’s Confidential Information
is disclosed shall previously have been informed of the confidential nature of
such Confidential Information and shall have agreed to be bound by obligations
of confidentiality and non-use at least as stringent as the terms and conditions
of this Agreement. The Receiving Party shall ensure that the Confidential
Information of the Disclosing Party shall not be used or disclosed by such
Representatives except as permitted by this Agreement. The Receiving Party shall
stand responsible for any breach by its Representatives of the confidentiality
provisions set forth in this Agreement.

8.1.3 Ownership of Confidential Information. Except as provided herein with
respect to the ownership of Developed Technology, all Confidential Information
of the Disclosing Party shall remain the property of the Disclosing Party. Upon
the written request of the Disclosing Party (i) all tangible Confidential
Information of the Disclosing Party (including, but not limited to all copies
thereof and all unused samples of materials provided by the Disclosing Party),
except for Confidential Information consisting of analyses, studies and other
documents prepared by or for the benefit of the Receiving Party, shall be
promptly returned to the Disclosing Party, and (ii) all portions of such
analyses, studies and other documents prepared by or for the benefit of the
Receiving Party (including all copies thereof) which are within the definition
of Confidential Information shall be destroyed, and the Receiving Party shall
certify such destruction in writing to the Disclosing Party.

8.1.4 Permitted Disclosures. The obligations of confidentiality and non-use set
forth in this Agreement shall not apply to any portion of the Disclosing Party’s
Confidential Information which:

(a) is or becomes public or available to the general public otherwise than
through the wrongful act or default of the Receiving Party or its
Representatives; or

 

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

17



--------------------------------------------------------------------------------

(b) is obtained by the Receiving Party from a Third Party who is lawfully in
possession of such Confidential Information and is not subject to an obligation
of confidentiality or non-use owed to the Disclosing Party; or

(c) is previously known to the Receiving Party prior to disclosure by the
Disclosing Party, as shown by written evidence, and is not obtained or derived
directly or indirectly from the Disclosing Party; or

(d) is independently developed by the Receiving Party without the use of or
reliance on any Confidential Information provided by the Disclosing Party
hereunder, as shown by contemporaneous written evidence.

8.1.5 Legal Disclosure. The Receiving Party may disclose the Confidential
Information of the Disclosing Party to the extent reasonably necessary in
prosecuting or defending litigation, complying with applicable laws,
governmental regulations or court order, or otherwise submitting required
information to tax or other governmental authorities. Except as provided in
Section 13.13, if the Receiving Party intends to so disclose any such
Confidential Information, the Receiving Party shall provide the Disclosing Party
prompt prior notice of such fact so that the Disclosing Party may seek to obtain
a protective order or other appropriate remedy concerning any disclosure of such
Confidential Information, and the Receiving Party will reasonably cooperate with
the Disclosing Party in connection with the Disclosing Party’s efforts to obtain
any such order or other remedy. If any such order or other remedy does not fully
preclude the disclosure of such Confidential Information, the Receiving Party
will make such disclosure only to the extent that such disclosure is legally
required and will use its reasonable efforts to have confidential treatment
accorded to the disclosed Confidential Information.

8.1.6 No Warranty As To Reliability. Each of the Parties acknowledges that
neither Party makes any representation or warranty as to the reliability,
accuracy or completeness of any of the Confidential Information disclosed
hereunder, except for any specific representation or warranty made in other
sections of this Agreement. The Receiving Party agrees that neither the
Disclosing Party nor any of the Disclosing Party’s Representatives shall have
any liability to the Receiving Party arising from the disclosure of Confidential
Information by the Disclosing Party except as otherwise provided herein.

8.1.7 No Implied License. Except as otherwise expressly set forth in this
Agreement, nothing herein shall be construed as giving the Receiving Party any
right, title and interest in and to the Confidential Information of the
Disclosing Party.

8.1.8 Public Domain. For the purpose of this Agreement, specific information
disclosed as part of the Confidential Information shall not be deemed to be in
the public domain or in the prior possession of the Receiving Party merely
because it is embraced by more general information in the public domain or by
more general information in the prior possession of the Receiving Party.

 

18



--------------------------------------------------------------------------------

8.2 Publications. The Parties will discuss and review proposed publications
describing the scientific results of the Research Program. Either Party may, in
its sole discretion, decide not to permit publication by the other Party of any
scientific results related to the Target.

ARTICLE 9

REPRESENTATIONS AND WARRANTIES OF LIGAND

9.1 Ligand represents and warrants to Company as follows:

9.1.1 Organization. It is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware.

9.1.2 Authority. It has full corporate power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated hereby.
All corporate acts and other proceedings required to be taken to authorize such
execution, delivery, and consummation have been duly and properly taken and
obtained.

9.1.3 Enforceability. This Agreement has been duly executed and delivered by
Ligand and constitutes legal, valid, and binding obligations of Ligand
enforceable against Ligand in accordance with its terms.

9.1.4 Approvals and Consents. No approval, authorization, consent, or other
order or action of or filing with any court, administrative agency or other
governmental authority is required for the execution and delivery by Ligand of
this Agreement or the consummation by Ligand of the transaction contemplated
hereby.

9.1.5 No Conflicts. None of the execution, delivery, or performance of this
Agreement by Ligand (i) conflicts with or results in a breach under the charter
documents or any material contractual undertaking of Ligand, or its Affiliates
or (ii) conflicts with or results in a violation of any of the laws of the
jurisdiction of incorporation of Ligand. Ligand has not, to the best of its
knowledge entered into, nor will Ligand, after the Effective Date, knowingly
enter into any written or oral agreement that is or would be inconsistent with
its obligations under this Agreement or deprives or would deprive Company of the
benefits of this Agreement.

9.1.6 Title. As of the Effective Date, it has good title to or valid leases or
licenses for all its properties, rights, and assets necessary for the
fulfillment of its obligations and responsibilities under this Agreement.

 

19



--------------------------------------------------------------------------------

9.2 Disclaimer. Ligand specifically disclaims any guarantee that the Research
Collaboration will be successful, in whole or in part. The failure of Ligand to
successfully identify Active Compounds will not, of itself, constitute a breach
of any representation or warranty or other obligation under this Agreement.
Ligand does not make any representation or warranty or guaranty that the
Research Collaboration will be sufficient for the successful completion of the
research. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, LIGAND
MAKES NO REPRESENTATIONS AND EXTENDS NO WARRANTIES OR CONDITIONS OF ANY KIND,
EITHER EXPRESS OR IMPLIED, WITH RESPECT TO THE DEVELOPED TECHNOLOGY, ACTIVE
COMPOUNDS, OR LIBRARIES INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, VALIDITY OF LIGAND BASE OR
DEVELOPED TECHNOLOGY, PATENTED OR UNPATENTED, OR NON-INFRINGEMENT OF THE
INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.

ARTICLE 10

REPRESENTATIONS AND WARRANTIES OF COMPANY

10.1 Company represents and warrants to Ligand as follows:

10.1.1 Organization. It is a corporation duly organized, validly existing and in
good standing under the laws of Delaware.

10.1.2 Authority. It has full corporate power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated hereby.
All corporate acts and other proceedings required to be taken to authorize such
execution, delivery, and consummation have been duly and properly taken and
obtained.

10.1.3 Enforceability. This Agreement has been duly executed and delivered by
Company and constitutes legal, valid, and binding obligations of Company
enforceable against Company in accordance with its terms.

10.1.4 Approvals and Consents. No approval, authorization, consent, or other
order or action of or filing with any court, administrative agency or other
governmental authority is required for the execution and delivery by Company of
this Agreement or the consummation by Company of the transaction contemplated
hereby (other than contemplated regulatory approvals for pharmaceutical
products).

10.1.5 No Conflicts. No aspect of the execution, delivery, or performance of
this Agreement by Company, (i) conflicts with or results in a breach under the
charter documents or any material contractual undertaking of Company or its
Affiliates or (ii) conflicts with or results in a violation of any of the laws
of the jurisdiction of incorporation of Company. Company has not, to the best of
its knowledge entered into, nor will Company after the Effective Date knowingly
enter into any written or oral agreement that is or would be inconsistent with
its obligations under this Agreement or deprives or would deprive Ligand of the
benefits of this Agreement.

 

20



--------------------------------------------------------------------------------

10.1.6 Title. As of the Effective Date, it has good title to or valid leases or
licenses for all its properties, rights, and assets necessary for the
fulfillment of its obligations and responsibilities under this Agreement.

10.1.7 Intellectual Property As of the Effective Date, to the best of Company’s
knowledge, the use of the Assays and the Targets during the conduct of the
research described herein and performance of this Agreement by one, either or
both Parties shall not infringe any intellectual property rights of any Third
Party.

10.2 Disclaimer. Company specifically disclaims any guarantee that the Research
Collaboration will be successful, in whole or in part. Company does not make any
representation or warranty or guaranty that the Research Collaboration will be
sufficient for the successful completion of the research. EXCEPT AS OTHERWISE
EXPRESSLY SET FORTH IN THIS AGREEMENT, COMPANY MAKES NO REPRESENTATIONS AND
EXTENDS NO WARRANTIES OR CONDITIONS OF ANY KIND, EITHER EXPRESS OR IMPLIED, WITH
RESPECT TO THE DEVELOPED TECHNOLOGY, TARGETS, ASSAYS, OR ACTIVE COMPOUNDS
INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, VALIDITY OF COMPANY BASE OR DEVELOPED TECHNOLOGY, PATENTED
OR UNPATENTED, OR NON-INFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF THIRD
PARTIES.

ARTICLE 11

SURVIVAL AND INDEMNIFICATION

11.1 Survival of Representations, Warranties, Covenants, and Agreement. The
representations, warranties, covenants, and agreements contained in this
Agreement shall survive the Research Term and the completion of the other
actions set forth herein and shall remain in full force and effect. Except as
expressly provided herein, the representations, warranties, covenants, and
agreements contained herein constitute the only representations, warranties,
covenants and agreements of the Parties hereto with respect to the subject
matter contained herein. The Parties hereto confirm that they have not relied
upon any other representations, warranties, covenants, and agreements as an
inducement to enter into this Agreement or the other agreements and instruments
to be executed and delivered by the Parties pursuant to this Agreement.

11.2 Indemnification by Ligand. Ligand hereby agrees to indemnify and hold
Company, its Affiliates and their respective officers, directors, stockholders,
employees, agents, and representatives (collectively, the “Company Indemnitees”)
harmless from and against any and all claims, liabilities, losses, damages,
costs and expenses in respect of claims against the Company Indemnitees

 

21



--------------------------------------------------------------------------------

by Third Parties, including reasonable fees and disbursements of counsel and
expenses of reasonable investigation (collectively, “Company Losses”), arising
out of, based upon or caused by: (i) the inaccuracy of any representation or the
breach of any warranty, covenant or agreement of Ligand contained in this
Agreement; (ii) any failure by Ligand, its Affiliates or designee to conduct its
activities for which it is responsible under this Agreement in a diligent and
professional manner and in accordance with applicable U.S. laws and regulations;
or (iii) any gross negligence or intentional wrongdoing by Ligand, its
Affiliates or designees in the performance of the Research Collaboration (except
in each case (i) – (iii) to the extent that any Company Loss is due to the gross
negligence or willful misconduct of the Company Indemnitees).

11.3 Indemnification by Company. Company hereby agrees to indemnify and hold
Ligand, its Affiliates and their respective officers, directors, stockholders,
employees, agents, and representatives (collectively, the “Ligand Indemnitees”)
harmless from and against any and all claims, liabilities, losses, damages,
costs and expenses in respect of claims against the Ligand Indemnitees by Third
Parties, including reasonable fees and disbursements of counsel and expenses of
reasonable investigation (collectively, “Ligand Losses”), arising out of, based
upon or caused by: (i) the inaccuracy of any representation or the breach of any
warranty, covenant or agreement of Company contained in this Agreement; (ii) any
failure by Company, its Affiliates or designee to conduct the activities for
which it is responsible in a diligent and professional manner and in accordance
with applicable U.S. laws and regulations; (iii) any gross negligence or
intentional wrongdoing by Company, its Affiliates or designees in the
performance of the research hereunder; (iv) the use of the Targets and the
Company’s Assays in accordance with this Agreement and Company’s instructions,
including but not limited to patent infringement claims in connection with the
use of the Assays, the Targets and any materials relating to the Assays and the
Targets; or (v) the development, pre-clinical and clinical testing, manufacture,
distribution, sale or use (including but not limited to product liability and
patent infringement claims) of any Active Compound or pharmaceutical product
containing an Active Compound made, used or distributed by Company, its
Affiliates or its sublicensees (except in each case (i) – (v) to the extent that
any Ligand Loss is due to the gross negligence or willful misconduct of the
Ligand Indemnitees). Notwithstanding the foregoing, it is understood that, with
respect to all Targets or Assays for which indemnification is provided under
this Agreement, Ligand shall not be deemed to be negligent under this
Section 11.3: (a) if it has not conducted an intellectual property analysis or
review of such Targets or Assays, or (b) to the extent it has conducted such an
intellectual property review or analysis, if it has disclosed to Company the
results of such intellectual property analysis or review, or (c) if Company has
conducted such an intellectual property review or analysis, regardless of
whether Company has disclosed to Ligand the results of such analysis or review,
and regardless of the nature of such results.

11.4 Notices. Each indemnified Party agrees to give the indemnifying Party
prompt written notice of any action, claim, demand, discovery of fact,
proceeding or suit (collectively, the “Claim”) for which such indemnified Party
intends to assert a right to indemnification under this Agreement; provided
however, that failure to give such notification shall not affect the indemnified
Party’s entitlement to indemnification hereunder except to the extent that the
indemnifying Party shall have been prejudiced as a result of

 

22



--------------------------------------------------------------------------------

such failure. The indemnifying Party shall have the initial right (but not the
obligation) to defend, settle or otherwise dispose of any Claim for which the
indemnified Party intends to assert a right to indemnification under this
Agreement as contemplated in the preceding sentence if and for so long as the
indemnifying Party has recognized in a written notice to the indemnified Party
provided within thirty (30) days of such written notice its obligation to
indemnify the indemnified Party for any Ligand Losses or Company Losses (as the
case may be) relating to such Claim; provided however that if the indemnifying
Party assumes control of the defense, settlement, or disposition of a Claim, the
indemnifying Party shall obtain the written consent of the indemnified Party
prior to ceasing to defend, settling or otherwise disposing of the Claim, such
consent not to be unreasonably withheld. If the indemnifying Party fails to
state in a written notice during such thirty (30) day period its willingness to
assume the defense of such a Claim, the Ligand or Company Indemnitee, as the
case may be, shall have the right to defend, settle or otherwise dispose of such
claim, subject to the applicable provisions of Sections 11.2 and 11.3 above.

11.5 Limitation of Liability. NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY
SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES ARISING FROM
OR RELATING TO ANY BREACH OF THIS AGREEMENT OR ANY TORT CLAIMS ARISING
HEREUNDER, REGARDLESS OF ANY NOTICE OF THE POSSIBILITY OF SUCH DAMAGES.
NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS SECTION 11.5 IS INTENDED TO OR
SHALL LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF ANY PARTY
UNDER SECTION 11.2 OR 11.3, OR DAMAGES AVAILABLE FOR A PARTY’S BREACH OF
ARTICLE 8.

ARTICLE 12

TERM, TERMINATION, AND EXPIRATION

12.1 Term of Agreement. The term of this Agreement shall commence on the
Effective Date and shall continue in full force and effect until the end of the
Research Term, unless terminated earlier as provided in this Article 12.

12.2 Termination.

12.2.1 Breach — Termination of Agreement and Research Collaboration. If either
Party breaches, or defaults in the performance of, or fails to be in compliance
with, any material warranty, representation, agreement or covenant of this
Agreement, including any payment obligations, and such default or noncompliance
shall not have been substantially remedied, or steps shall not have been
initiated to substantially remedy the same to the other Party’s reasonable
satisfaction, within sixty (60) days after receipt by the defaulting Party of a
written notice thereof and demand to cure such default from the other Party
(except, in the case of a failure to pay any amount due hereunder, within ten
(10) days after receipt of such notice), the Party not in default or breach may
terminate this Agreement and the Research Collaboration, subject to the
provisions set forth herein.

 

23



--------------------------------------------------------------------------------

12.2.2 Bankruptcy — Termination of Agreement and Research Collaboration. Either
Party may, subject to the provisions set forth herein, terminate the Research
Collaboration and this Agreement if, at any time, the other Party shall file in
any court pursuant to any statute, a petition in bankruptcy or insolvency or for
reorganization in bankruptcy or for an arrangement or for the appointment of a
receiver or trustee of such Party or of its assets, or if such Party proposes a
written agreement of composition or extension of its debts, or if such Party
shall be served with an involuntary petition against it, filed in any insolvency
proceeding, and such petition shall not be dismissed within sixty (60) days
after the filing thereof, or if such Party shall propose or be a party to any
dissolution, or if such Party shall make an assignment for the benefit of
creditors.

12.2.3 Company Termination of Research Collaboration. After payment of all
amounts specified under Section 6.1 with respect to each Target selected
pursuant to Section 2.2, upon prior written notice to Ligand, Company may
terminate the Research Collaboration at any time, without cause, in which event
all licenses granted to Active Compounds as of such time under Section 5.4 shall
remain in full force and effect.

12.2.4 Rights in Law or Equity. Except as otherwise expressly provided herein,
termination by either Party pursuant to this Section 12.2 shall not prejudice
any other remedy that a Party might have in law or equity, except that neither
Party may claim compensation for lost opportunity or like consequential damages
arising out of the fact of such termination.

12.3 Effect of Breach or Termination.

12.3.1 Accrued Obligations. Termination of this Agreement for any reason shall
not release any Party hereto from any liability which, at the time of such
termination, has already accrued to the other Party or which is attributable to
a period prior to such termination, nor preclude either Party from pursuing all
rights and remedies it may have hereunder or at law or in equity with respect to
any breach of this Agreement.

12.3.2 Return of Materials. Upon any termination of this Agreement, Company and
Ligand shall promptly return to the other Party or destroy all Confidential
Information of the other Party then in its possession (except one copy of which
may be retained for archival purposes).

12.3.3 Effect of Termination of Research Collaboration. Upon the effective date
of any termination of the Research Collaboration, Company shall have no
obligation to fund further research activities in the Research Collaboration
after the effective date of such termination, and Ligand shall have no further
obligation to conduct such research activities after such date.

 

24



--------------------------------------------------------------------------------

12.3.4 Licenses.

(a) Termination by Ligand Pursuant to Sections 12.2.1 and 12.2.2. In the event
of termination by Ligand pursuant to Section 12.2.1 or 12.2.2, the licenses
granted under Section 5.4 shall terminate, and any licenses granted by Company
to Ligand hereunder shall terminate, except for any license granted to Ligand
under Section 7.2.3(a), which shall remain in effect.

(b) Termination by Company Pursuant to Sections 12.2.1, 12.2.2 or 12.2.3. In the
event of any termination by Company pursuant to Section 12.2.1, 12.2.2 or 12.2.3
above, the licenses granted by Company hereunder shall terminate concurrently,
except for any license under Section 7.2.3(a), which shall remain in effect, and
any licenses granted by Ligand hereunder shall remain in effect.

12.4 Survival. Subject to Section 12.3.4(a), the provisions of Sections 4.1,
4.2, 5.1, 5.2, 5.3, 5.4, 5.6, 9.2, 10.2 and Articles 7, 8, 11, 12 and 13 shall
survive the expiration or termination of this Agreement.

ARTICLE 13

MISCELLANEOUS

13.1 Notices. Any notice or other communication required or permitted to be
given by either Party under this Agreement shall be in writing and shall be
effective when delivered, if delivered by hand or by electronic facsimile or
five days after mailing if mailed by registered or certified mail, postage
prepaid and return receipt requested, and shall be addressed to each Party at
the following addresses or such other address an may be designated by notice
pursuant to this Section:

 

If to Ligand:

 

Ligand, Inc.

10275 Science Center Drive

San Diego, CA 92121

Attn: Chief Executive Officer

  

If to Company:

 

 

 

 

Attn:

with copies to:

 

Ligand, Inc.

10275 Science Center Drive

San Diego, CA 92121

Attn: General Counsel

  

with copies to:

 

 

 

Attn:

13.2 Amendments. No amendment, modification or addition to this Agreement shall
be effective or binding on either Party unless set forth in writing and executed
by duly authorized representatives of both Parties.

 

25



--------------------------------------------------------------------------------

13.3 Waiver. No waiver of any rights or consent under this Agreement shall be
deemed effective unless contained in writing signed by the Party charged with
such waiver or consent, and no waiver of any breach or failure to perform shall
be deemed a waiver of any future breach or failure to perform or any other right
arising under this Agreement.

13.4 Headings. The section headings contained in this Agreement are included for
convenience only and form no part of the agreement between the Parties.

13.5 Applicable Law. This Agreement shall be governed by, subject to and
construed in accordance with the laws of the State of New Jersey and the Parties
consent to the jurisdiction of the State and Federal Courts of New Jersey.

13.6 Severability. If any provision of this Agreement is held to be invalid,
void or unenforceable for any reason, it shall be adjusted, if possible, rather
than voided in order to achieve the intent of the Parties to the maximal extent
possible. In any event, all other provisions of this Agreement shall be deemed
valid and enforceable to the fullest extent possible.

13.7 Assignment and Binding Effect. Neither this Agreement, nor any obligations
or rights hereunder, shall be assignable by any Party hereto without the prior
written consent of the other Party; provided however, that either Party may
assign this Agreement, or any obligations or rights hereunder, in whole or in
part, without the consent of the other Party to its Affiliates, if the assigning
Party guarantees the full performance of its Affiliates’ obligations hereunder,
or in connection with the sale or transfer of all or substantially all of its
assets relating to this Agreement, whether by merger, sale of stock, operation
of law or otherwise. Any purported assignment in contravention of this Section
shall, at the option of the non-assigning Party, be null and void and of no
effect.

13.8 No Implied Licenses. Only the licenses granted expressly herein shall be of
legal force and effect. No license rights shall be created hereunder by
implication, estoppel or otherwise.

13.9 Further Assurances. Each Party agrees to execute, acknowledge and deliver
such further instruments, and to do all such other acts as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

13.10 Force Majeure. No Party shall be liable for any failure or delay in
performance under this Agreement to the extent such failure or delay arises from
Force Majeure. A Force Majeure is fire, explosion, earthquake, storm, flood,
strike, labor difficulties, war, insurrection, riot, act of God or the public
enemy, or any law, act, order, export or import control regulations,
proclamation, decree, regulation, ordinance, or instructions of local, state,
federal or foreign governmental or other public authorities, or judgment or
decree of a court of competent jurisdiction (but excluding a court injunction
against a Party’s performance) and not otherwise arising out of breach by such
Party of this Agreement. In the event of the occurrence of such an event, the
Party so affected shall give prompt written notice to the other Party, stating
the period of time the occurrence is expected to continue and shall use best
efforts to end the failure or delay and ensure that the effects of such Force
Majeure are minimized.

 

26



--------------------------------------------------------------------------------

13.11 Negation of Agency. Nothing herein contained shall be deemed to create an
agency, joint venture, amalgamation, partnership, or similar relationship
between Company and Ligand. The relationship between the Parties established by
this Agreement is that of independent contractors.

13.12 Publicity. No public announcement concerning the existence or the terms of
this Agreement shall be made, either directly or indirectly, by Ligand or
Company, except as may be legally required by applicable laws, regulations, or
judicial order, without first obtaining the approval of the other Party and
agreement upon the nature, text, and timing of such announcement, which approval
and agreement shall not be unreasonably withheld. The Party desiring to make any
such public announcement shall provide the other Party with a written copy of
the proposed announcement in sufficient time prior to public release to allow
such other Party to comment upon such announcement, prior to public release.
Except as may be legally required by applicable laws, regulations or judicial
order, neither Party shall issue any press release or make any public
announcement which includes or otherwise uses the name of the other Party in any
public statement or document except with the prior written consent of such
Party, such consent not to be unreasonably withheld.

13.13 Filing of the Agreement. To the extent, if any, that a Party concludes in
good faith that it is required to file this Agreement or a notification thereof
with any governmental authority, including without limitation the U.S.
Securities and Exchange Commission in accordance with applicable laws and
regulations, such Party may do so, and the other Party shall cooperate in such
filing or notification and shall execute all documents reasonably required in
connection therewith at the expense of the requesting Party; provided that in
the event of any such filing of this Agreement, the filing Party shall request
confidential treatment of at least the commercial terms and sensitive technical
terms of this Agreement to the extent such confidential treatment is reasonably
available to such Party, shall provide the other Party with a copy of this
Agreement marked to show provisions for which such Party intends to seek
confidential treatment, and shall reasonably consider and incorporate the other
Party’s comments thereon to the extent consistent with applicable legal
requirements. The Parties shall promptly inform each other as to the activities
or inquiries of any such governmental authority relating to this Agreement, and
shall cooperate in responding to any request for further information therefrom
at the expense of the requesting Party.

13.14 Entire Agreement. This Agreement contains the entire agreement between the
Parties with respect to the subject matter hereof. Any prior agreement,
arrangement or undertaking with respect to such subject matter, whether oral or
in writing, is hereby superseded.

13.15 Beneficiaries. No Person, other than Company or Ligand and their permitted
assignees hereunder, shall be deemed an intended beneficiary hereunder or have
any right to enforce any obligation of this Agreement.

 

27



--------------------------------------------------------------------------------

13.16 Advice of Counsel. Ligand and Company have each consulted counsel of their
choice regarding this Agreement, and each acknowledges and agrees that this
Agreement shall not be deemed to have been drafted by one Party or another and
will be construed accordingly.

13.17 Affiliates of Parties. Each Party may perform its obligations hereunder
personally or through one or more Affiliates and shall be responsible for the
performance of such obligations, and any liabilities resulting therefrom.
Neither Party shall permit any of its Affiliates to commit any act (including
any act of omission) which such Party is prohibited hereunder from committing
directly.

13.18 Compliance with Laws. In exercising their rights under this Agreement, the
Parties shall fully comply with the requirements of any and all applicable laws,
regulations, rules and orders of any governmental body having jurisdiction over
the exercise of rights under this Agreement.

13.19 Dispute Resolution.

(a) Attempt to Settle. The Parties agree to take all reasonable efforts to
resolve any and all disputes between them concerning diligence obligations
and/or questions of material breach and default in connection with this
Agreement in an amicable manner. The Parties shall seek to resolve any disputes
regarding the Agreement by unanimous agreement between the Vice President,
Discovery (or designee of similar rank) of Ligand and to the Head of Research
(or designee of similar rank) of Company. In the event such individuals are
unable to come to agreement, the disputed matter shall be referred to the Chief
Executive Officers of Ligand and Company, who shall promptly meet and endeavor
to come to agreement in a timely manner. If such individuals are unable to come
to agreement, then such dispute matter shall be resolved pursuant to the dispute
resolution provisions set forth below.

(b) Binding Arbitration. Except in the event of alleged breach or default by a
bankrupt or insolvent Party, the Parties agree that any such dispute that arises
in connection with this Agreement and which cannot be amicably resolved by the
Parties pursuant to Section 13.19(a) shall be resolved by binding arbitration as
set forth in this Section 13.19, conducted in accordance with the Commercial
Arbitration Rules of the American Arbitration Association (AAA) by three
(3) arbitrators.

(c) Written Notice. If a Party intends to begin an arbitration to resolve a
dispute, such Party shall provide written notice to the other Party informing
the other Party of such intention and the issues to be resolved. Within twenty
(20) business days after its receipt of such notice, the other Party may, by
written notice to the Party initiating arbitration, add additional issues to be
resolved.

(d) Selection of Arbitrators. Within forty-five (45) days following the receipt
of the notice of arbitration, the Parties shall agree on the arbitrators, or if
the Parties are unable to agree the arbitrators shall be selected as provided in
the AAA Commercial Arbitration Rules. The arbitrators shall not be employees,
directors or shareholders of either Party or of an Affiliate and shall be
selected in accordance with AAA rules. Where applicable, the arbitrators shall
be independent experts in pharmaceutical product development (including clinical
development and regulatory affairs) in the U.S., Japan and Europe.

 

28



--------------------------------------------------------------------------------

(e) Hearings. The arbitrators shall conduct one or more hearings to allow the
parties to present their positions regarding the dispute.

(i) Discovery. The arbitrators shall determine what discovery will be permitted,
consistent with the goal of limiting the cost and time that the Parties must
expend for discovery; provided the arbitrators shall permit such discovery as
they deem necessary to permit an equitable resolution of the dispute. Any
written evidence originally in a language other than English shall be submitted
in English translation accompanied by the original or a true copy thereof. The
arbitrators shall have sole discretion with regard to the admissibility of any
evidence.

(ii) Proposed Ruling. At least ten (10) business days prior to a hearing, each
Party must submit to the arbitrators and serve on the other Party a proposed
ruling on each issue to be resolved. Such writings shall be limited to not more
than fifty (50) pages.

(iii) Time and Testimony. Each Party shall be entitled to no more than five
(5) days of hearing to present testimony or documentary evidence. Such time
limitation shall include any direct, cross or rebuttal testimony, but such time
limitation shall only be charged against the Party conducting such direct, cross
or rebuttal testimony. It shall be the responsibility of the arbitrators to
determine whether the Parties have had the five (5) days to which each is
entitled.

(iv) Representation by an Attorney. Each Party shall have the right to be
represented by counsel.

(v) Location. The arbitration shall take place in San Diego, CA.

(f) Costs. The costs of the arbitration, including administrative and
arbitrators’ fees, shall be shared equally by the Parties. Each Party shall bear
its own costs and attorneys’ and witness’ fees.

(g) Written Decision. The arbitrators shall render a written decision with their
resolution of the dispute. The decision of the arbitrators shall be final and
non-appealable and binding on the Parties hereto.

(h) Remedy. A disputed performance or suspended performances pending the
resolution of the arbitration must be completed within thirty (30) days
following the final decision of the arbitrators or such other reasonable period
as the arbitrators determine in a written opinion.

 

29



--------------------------------------------------------------------------------

(i) Final Decision Within One Year. Any arbitration subject to this
Section 13.19 shall be completed within one (1) year from the filing of notice
of a request for such arbitration.

13.20 No Trademark Rights. Except as provided herein, no right, express or
implied, is granted by this Agreement to use in any manner the name “Ligand,” or
any other trade name or trademark of either Party or its Affiliates in
connection with performance of this Agreement.

[Remainder of page intentionally left blank.]

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the Effective Date.

 

TREVENA, INC.     LIGAND PHARMACEUTICALS INC. By:   /s/ Maxine Gowen     By:  
/s/ John L. Higgins Name:   Maxine Gowen, Ph.D.     Name:   John L. Higgins
Title:   Chief Executive Officer     Title:   President and Chief Executive
Officer Date:   February 05, 2009     Date:   February 05, 2009

 

31